Citation Nr: 0031673	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  99-07 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from February 1967 to March 
1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  That decision also granted a total disability 
rating based on individual unemployability due to service-
connected disabilities, effective in April 1997.  

In a decision dated November 30, 1999, the Board denied the 
veteran's claim for an increased schedular evaluation for 
PTSD.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which, in May 2000, upon a joint motion by the veteran-
appellant and the Secretary of Veterans Affairs, vacated the 
Board's November 30, 1999, decision.  The Board will, 
therefore, again consider the merits of the veteran's claim.


FINDING OF FACT

The evidence is in equipoise on the issue of whether, by 
reason of PTSD symptomatology, the veteran is demonstrably 
unable to work.


CONCLUSION OF LAW

With resolution of reasonable doubt, the criteria for a 
schedular evaluation of 100 percent for PTSD are met.  
38 U.S.C.A. §§  1155, 5107 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1999).




REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.

When the law or regulations applicable to a claim change 
during the pendency of an appeal, the version more favorable 
to the veteran shall be applied.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-3 (1991).

In the instant case, the veteran filed a claim of entitlement 
to service connection for PTSD in September 1996, prior to a 
revision of the provisions of VA's rating schedule applicable 
to psychiatric disorders, which became effective November 7.  
1996.  A rating decision in January 1997 granted service 
connection for PTSD and assigned an evaluation of 50 percent.  
A statement from the veteran was received in March 1997 in 
which he said that he was unable to work because of what 
happened to him in Vietnam.  Upon receipt of his statement, 
the RO wrote to him and asked if he desired to file a claim 
of entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disabilities (TDIU).  The veteran filed a claim for TDIU in 
May 1997, and that claim was granted by the RO in October 
1997.  However, in his statement of March 1997, the veteran 
also said, "I feel I should get more compensation".  That 
statement may, the Board finds, reasonably be interpreted as 
disagreeing with the 50 percent rating for PTSD assigned by 
the rating decision of January 1997.  Resolving any doubt on 
that issue in the veteran's favor, the Board finds that his 
statement of March 1997 constituted a notice of disagreement 
with the rating assigned in January 1997.  See 38 U.S.C.A. 
§ 5107 (b) (West 1991); 38 C.F.R. § 20.201 (2000).  
Therefore, the Board finds that the veteran has pursued a 
claim for the maximum schedular evaluation for PTSD, 100 
percent, since September 1996, and both the rating criteria 
in effect prior to November 7, 1996, and the revised criteria 
which became effective November 7, 1996, are for 
consideration.  The Board finds that the prior criteria are 
more favorable to the veteran and so those criteria will be 
applied.

Under the former criteria, 38 C.F.R. § 4.132, Diagnostic Code 
9411, pertaining to PTSD, provided that a 70 percent rating 
required that the ability to establish and maintain effective 
or favorable relationships with people be severely impaired 
and that the psychoneurotic symptoms be of such severity and  
persistence that there was severe impairment in the ability 
to obtain or retain employment.  A 100 percent rating 
required that the attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community; totally incapacitating symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; demonstrably unable to obtain or retain 
employment.  The Court has held, however, that the criteria 
in 38 C.F.R. § 4.132 for a 100 percent rating for psychiatric 
disability were each independent basis for granting a 
100 percent evaluation and that, whenever unemployability was 
caused solely by a service-connected mental disorder, a 
100 percent schedular rating was warranted.  Johnson v. 
Brown, 7 Vet. App. 95 (1995).

In the instant case, VA psychiatric evaluations and 
psychological testing in 1996 and 1997 demonstrated severe 
impairment from PTSD symptoms.  The veteran has contended 
that PTSD symptomatology renders him demonstrably unable to 
work.  However, he told a VA examiner in October 1996 that he 
had to give up his job as a truck driver due to non-service 
connected amnesia episodes.  The Board finds that the 
evidence is in relative equipoise on the question of whether 
the veteran is demonstrable unable to obtain and retain 
employment due to PTSD.  Resolving the doubt on that issue in 
his favor, the Board concludes that entitlement to a 
schedular evaluation of 100 percent for PTSD is established.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996); Johnson supra.  



ORDER

An evaluation of 100 percent for PTSD is granted, subject to 
governing regulations concerning payment of monetary awards.



		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 5 -


- 1 -


